Citation Nr: 1022193	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-02 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for a right inguinal hernia. 

2.  Entitlement to a disability rating in excess of 20 
percent for low back pain, paravertebral myositis.

3.  Entitlement to a disability rating in excess of 10 
percent for left ankle sprain.

4.  Entitlement to a disability rating in excess of 10 
percent for status post right ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1991 to January 1995 
and from October 2003 to July 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In January 2005, the RO, inter 
alia, increased the Veteran's disability rating for low back 
pain, paravertebral myositis, to 20 percent; granted service 
connection for right inguinal hernia at a noncompensable 
disability rating; and continued noncompensable disability 
ratings for left ankle sprain and status post right ankle 
sprain.  In a December 2005 rating decision, issued in 
January 2006, the RO increased the Veteran's disability 
ratings for his left and right ankle disabilities to 10 
percent each.    

This matter was previously before the Board in December 2008, 
at which time it was remanded for further evidentiary 
development.  The case has been returned and is again ready 
for appellate action.

Finally, the RO also associated additional private treatment 
records with the claims folder following the issuance of the 
last supplemental statement of the case (SSOC) in September 
2009.  A review of that evidence reveals that it is pertinent 
to the disposition of the back disorder on appeal.  However, 
the Veteran, through his representative, has submitted a 
waiver of RO consideration with regard to this additional 
evidence.  Thus, the Board accepts the additional evidence 
for inclusion in the record and consideration by the Board at 
this time.  See generally 38 C.F.R. §§ 20.709, 20.800, 
20.1304 (2009).

The issue of a disability rating in excess of 20 percent for 
low back pain, paravertebral myositis, is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected right inguinal hernia has 
not been found to be postoperative recurrent, readily 
reducible, and well supported by truss or belt.

2.  The Veteran's service-connected left ankle sprain is not 
manifested by marked limitation of motion of the ankle.

3.  The Veteran's service-connected status post right ankle 
sprain is not manifested by marked limitation of motion of 
the ankle.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's 
service-connected right inguinal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.2, 4.7, 4.114, Diagnostic 
Code 7338 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for left ankle sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.71a, Diagnostic Code 5271 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for status post right ankle sprain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.71a, 
Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in September 2004 
and January 2009.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that the inguinal hernia claim at issue stems 
from an initial rating assignment.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that an appellant's filing of a notice of 
disagreement (NOD) regarding an initial disability rating or 
effective date, such as the case here, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice requirements.  
Indeed, the Court has determined that to hold that 38 
U.S.C.A. § 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their 
implementing regulations insignificant and superfluous, thus 
disturbing the statutory scheme.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If this did not occur until after 
that date, as the case here, the Veteran is entitled to pre-
decisional notice concerning all elements of his claim, 
including the downstream disability rating and effective date 
elements.  Moreover, if he did not receive this notice, for 
whatever reason, it is VA's obligation to explain why the 
lack of notice is not prejudicial - i.e., harmless - error.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once an NOD has been filed, only the notice requirements for 
rating decisions and statements of the case (SOCs) described 
within 38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id. 

In any event, the Veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  As such, he has not established prejudicial error 
in the timing of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).

In any event, the Board notes that the RO provided the 
Veteran with downstream Dingess and increased rating notices 
pertaining to the disability rating and effective date 
elements of his higher initial rating claim in January 2009, 
with subsequent readjudication of his claim in September 
2009.  The Veteran also submitted several statements 
throughout the course of the appeal in support of his claim.  
Further, he was provided a VA examination in connection with 
his claim.  Thus, any presumption of prejudice has been 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.  

With regard to the additional notice requirements for 
increased rating claims, as is the case here with the 
Veteran's claim for increased ratings for his left and right 
ankle disabilities, the January 2009 VCAA letter also was 
compliant with the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Specifically, this letter 
advised the Veteran of the evidentiary and legal criteria 
necessary to substantiate higher ratings for his left and 
right ankle disabilities.  In any event, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) recently vacated the Court's previous decision in 
Vasquez-Flores, concluding that generic notice in response to 
a claim for an increased rating is all that is required.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  
Regardless, overall, the Board is satisfied that the RO 
provided both generic and specific VCAA notice as to the 
increased rating claim when considering all of the VCAA 
letters provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  Private treatment 
records also have been associated with the claims file.  
Further, the Veteran was provided VA examinations in 
connection with his claims.  Finally, he also has submitted 
numerous statements in support of his claim.  Thus, there is 
no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its December 2008 remand.  Specifically, 
the RO was instructed to provide the Veteran with VCAA notice 
pursuant to Dingess and Vazquez-Flores, supra; to obtain 
private and VA treatment records that pertain to the 
disabilities currently on appeal; and to provide the Veteran 
with VA examinations of the disabilities currently on appeal 
to determine the nature, extent, and current levels of 
severity of these disabilities.  The Board finds that the RO 
has complied with these instructions and that the VA 
examination reports dated in February 2009 substantially 
comply with the remand directives of the December 2008 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

A.  Right Inguinal Hernia

For claims involving an initial rating assignment, as the 
case here, the Board is required to evaluate all the evidence 
of record reflecting the period of time between the effective 
date of the initial grant of service connection (here, August 
5, 2004) until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether 
there have been times since the effective date of the 
Veteran's award when his disability has been more severe than 
at others.  See again Fenderson, 12 Vet. App. at 125-26. 

Historically, the Veteran reports sustaining an in-service 
injury to his right groin area while lifting boxes, and STRs 
reflect treatment for such an injury.  Post-service, he has 
been diagnosed with right inguinal hernia.   

Here, the Veteran seeks an initial compensable disability 
rating for his right inguinal hernia, which is currently 
evaluated as noncompensable under Diagnostic Code 7338.  38 
C.F.R. § 4.114.  This rating is effective from August 5, 
2004.  
 
Under Diagnostic Code 7338, inguinal hernia that is small, 
reducible, or without true hernia protrusion, is rated 
noncompensably (0 percent) disabling.  Inguinal hernia that 
is not operated, but is remediable, is also rated 
noncompensably (0 percent) disabling.  Postoperative 
recurrent inguinal hernia, readily reducible, well supported 
by truss or belt, is rated 10 percent disabling.  Small 
inguinal hernia, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible, is rated 30 percent disabling.  Large inguinal 
hernia, postoperative recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable, is rated 60 percent disabling.  A Note 
to Diagnostic Code 7338 provides that 10 percent is to be 
added for bilateral involvement, provided the second hernia 
is compensable.  This means that the more severely disabling 
hernia is to be rated, and 10 percent, only, added for the 
second hernia, if the second hernia is of compensable degree.  
38 C.F.R. 
§ 4.114. 

In this case, the evidence of record reflects that the 
Veteran was diagnosed with right groin strain in June 2004 
while still in service.  He was diagnosed with right inguinal 
hernia in July 2004 by his private treating physician.  See 
private treatment record dated in July 2004.  He continued to 
complain of discomfort with physical effort in August 2004.  
See VA treatment record dated in August 2004.  In December 
2004, he underwent a VA examination of his right inguinal 
hernia.  At that time, the Veteran complained of pain in the 
right groin area.  Examination revealed a hernia in the right 
inguinal area, in the upper pole of the inguinal area.  The 
testicles were soft and movable.  There were no masses.  
There were no other symptoms.  The diagnosis was right 
inguinal area, producing groin pain.  See VA examination 
report dated in December 2004.  

Subsequent VA and private treatment records show treatment 
for right inguinal hernia on only one occasion.  
Specifically, a surgery consult dated in August 2005 shows 
that the Veteran complained of burning groin pain when 
lifting or straining.  Examination showed that the Veteran's 
genitalia were normal for his sex and age.  There was cough 
and straining impulse in the right inguinal canal with mild 
tenderness.  No hernia was found at that time.  See VA 
treatment record dated in August 2005.

Recently, the Veteran was provided another VA examination of 
his right inguinal hernia in February 2009.  During the 
examination, the Veteran reported intermittent inguinal pain 
with remissions.  He reported no current treatment.  
Examination showed that there was right inguinal hernia 3 
centimeters in size that is remediable or operable.  It has 
not been repaired previously.  No truss or belt was 
indicated.  See VA examination report dated in February 2009.  

Overall, there is no evidence that the Veteran's right 
inguinal hernia is postoperative recurrent, readily reducible 
and well supported by truss or belt, thus warranting a higher 
10 percent rating.  For this reason, the Veteran's right 
inguinal hernia does not warrant a higher rating under 
Diagnostic Code 7338.  38 C.F.R. § 4.114, Diagnostic Code 
7338.

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial compensable disability rating 
for right inguinal hernia.  38 C.F.R. § 4.3.   

B.  Left Ankle Sprain

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
August 2003) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  

In this case, the Veteran contends his left ankle disability 
warrants a higher disability rating.  The Veteran's left 
ankle sprain is currently rated 10 percent disabling, 
effective August 5, 2004, under Diagnostic Code 5271 (limited 
motion of ankle).  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5271, a 10 percent evaluation is 
assigned when there is moderate limitation of ankle motion.  
A maximum 20 percent rating is awarded for marked limitation 
of ankle motion.  Normal range of motion for the ankle is 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees, 
as set forth at 
38 C.F.R. § 4.71, Plate II.  

The words "moderate" or "marked" are not defined in 
Diagnostic Code 5271.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

A review of the evidence of record finds no support for the 
Veteran's claim to a disability rating in excess of 10 
percent for a left ankle sprain.  38 C.F.R. § 4.7.  
Specifically, the Veteran complained of, and was treated for, 
bilateral foot pain and bilateral heel pain in November 2004.  
See VA and private treatment records dated in November 2004.  
He was provided a VA examination of his ankles in December 
2004.  During the examination, the Veteran reported an on-
and-off moderate-to-severe bilateral ankle pain, around the 
joints and heel area.  He indicated that the pain was more 
intense in the mornings.  He also reported hearing noises 
upon moving the ankles and a constant mild swelling, on a 
daily basis, at night.  He reported two instances of flare-
ups in the previous 12 months that caused him to be absent 
from his job.  He indicated that the precipitating factors 
were running and standing for two or three hours.  
Alleviating factors were medication and limitation of 
activities such as basketball, running, or walking a lot.  He 
reported no subluxation or dislocation of the ankle joints.  
Range of motion of the left ankle was 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  There was no 
painful motion and no major functional impact.  There also 
was no objective evidence of painful motion, edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding of movement.  The Veteran had a normal 
gait, and the ankle joints were stable and pain-free.  
However, the Veteran had positive crepitation on the ankle 
joints.  As for the effects the disability has on his daily 
activities, the Veteran reported difficulty running and being 
unable to play basketball.  See VA examination report dated 
in December 2004.

Subsequent VA and private treatment records show no 
complaints of, or treatment for, a left ankle sprain.  In 
February 2009, the Veteran was provided another VA 
examination, during which time he reported having received 
two injections in his feet due to the worsening ankle pain.  
He also reported morning stiffness and crepitation of the 
ankles, a needle sensation on the heel, and acute flare-ups 
on a daily basis with a pain intensity of 8/10.  He 
reportedly cannot run.  He reported pain, stiffness, 
decreased speed of joint motion, swelling, and tenderness.  
He also indicated being able to stand more than one hour, and 
being able to walk for more than one-quarter of a mile, but 
less than one mile.  Examination of the left ankle found 
range of motion of the left ankle to be 25 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  There also 
was crepitus, tenderness, and weakness, but no deformity, 
giving way, instability, incoordination, locking, or 
effusions.  Further, there was no objective evidence of pain 
with active motion.  There also was no evidence of abnormal 
weight bearing.  As for the effects the disability has on his 
daily activities, the Veteran reported no effect on feeding, 
bathing, dressing, toileting, or grooming; moderate effect on 
shopping, traveling, and driving; and severe effect on chores 
and exercise.  See VA examination report dated in February 
2009.

Thus, there is no evidence to support a disability rating in 
excess of 10 percent based on consideration of limitation of 
motion with functional loss as the Veteran has not exhibited 
symptoms of marked limited motion of the left ankle and of 
only slight functional loss, even when accounting for the 
factors of functional loss.  

Overall, the Board finds no basis to award an evaluation in 
excess of 10 percent considering complaints of functional 
loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.   

The Board also finds that other diagnostic codes for ankle 
disorders are not more appropriate because the facts of this 
case do not support their application.  See, e.g., 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (ankylosis of the ankle), 
Diagnostic Code 5272 (ankylosis of the subastragalar or 
tarsal joint), Diagnostic Code 5273 (malunion of the os 
calcis or astragalus), and Diagnostic Code 5274 
(astragalectomy).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for a left ankle sprain under Diagnostic Code 5271.  
38 C.F.R. § 4.3. 

C.  Status Post Right Ankle Sprain

As mentioned previously, where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern; however, VA's determination of the 
"present level" of a disability may result in a conclusion 
that the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, which may result in "staged" 
ratings.  Francisco, 7 Vet. App. at 58.  See Hart, 21 Vet. 
App. at 505.  The relevant temporal focus for adjudicating 
the level of disability of an increased-rating claim is from 
one year before the claim was filed (here, August 2003) until 
VA makes a final decision on the claim.  See Hart, supra.  
See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
While older evidence is not necessarily irrelevant, it is 
generally not needed to determine the effective date of an 
increased rating.  See Francisco, supra.  

In this case, the Veteran contends his right ankle disability 
warrants a higher disability rating.  The Veteran's status 
post right ankle sprain is currently rated 10 percent 
disabling, effective August 5, 2004, under Diagnostic Code 
5271 (limited motion of ankle).  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5271, a 10 percent evaluation is 
assigned when there is moderate limitation of ankle motion.  
A maximum 20 percent rating is awarded for marked limitation 
of ankle motion.  Normal range of motion for the ankle is 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees, 
as set forth at 
38 C.F.R. § 4.71, Plate II.  

The words "moderate" or "marked" are not defined in 
Diagnostic Code 5271.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.

Moreover, as discussed above, when an evaluation of a 
disability is based on limitation of motion, the Board must 
also consider, in conjunction with the otherwise applicable 
diagnostic code, any additional functional loss the Veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206.  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston, 10 Vet. App. at 
85.  

A review of the evidence of record finds no support for the 
Veteran's claim to a disability rating in excess of 10 
percent for status post right ankle sprain.  38 C.F.R. § 4.7.  
Specifically, the Veteran complained of, and was treated for, 
bilateral foot pain and bilateral heel pain in November 2004.  
See VA and private treatment records dated in November 2004.  
He was provided a VA examination of his ankles in December 
2004.  During the examination, the Veteran reported an on-
and-off moderate-to-severe bilateral ankle pain, around the 
joints and heel area.  He indicated that the pain was more 
intense in the mornings.  He also reported noise upon moving 
the ankles and a constant mild swelling, on a daily basis, at 
night.  He reported two instances of flare-ups in the 
previous 12 months that caused him to be absent from his job.  
He indicated that the precipitating factors were running and 
standing for two or three hours.  Alleviating factors were 
medication and limitation of activities such as basketball, 
running, or walking a lot.  He reported no subluxation or 
dislocation of the ankle joints.  Range of motion of the 
right ankle was 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  There was no painful motion and no major 
functional impact.  There also was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  He had a normal gait, and the ankle joints were 
stable and pain-free.  However, the Veteran had positive 
crepitation on the ankle joints.  As for the effects the 
disability has on his daily activities, the Veteran reported 
difficulty running and being unable to play basketball.  See 
VA examination report dated in December 2004.

Subsequent VA and private treatment records show no 
complaints of, or treatment for, a left ankle sprain.  In 
February 2009, the Veteran was provided another VA 
examination, during which time he reported having received 
two injections in his feet due to the worsening ankle pain.  
Symptomatology was worse in the right ankle.  He also 
reported morning stiffness and crepitation of the ankles, a 
needle sensation on the heel, and acute flare-ups on a daily 
basis with a pain intensity of 8/10.  He reportedly cannot 
run.  He reported instability, stiffness, weakness, decreased 
speed of joint motion, warmth, redness, swelling, tenderness, 
but no deformity, giving way, dislocation, subluxation, 
locking, or effusions.  He also indicated being able to stand 
more than one hour, and being able to walk for more than one-
quarter of a mile, but less than one mile.  Examination of 
the right ankle found crepitus, tenderness, and weakness, but 
no deformity, giving way, instability, incoordination, 
locking, or effusions.  Range of motion of the right ankle 
was 25 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  There was no objective evidence of pain with active 
motion.  There also was no evidence of abnormal weight 
bearing.  As for the effects the disability has on his daily 
activities, the Veteran reported no difficulty with feeding, 
bathing, dressing, toileting, or grooming; moderate 
difficulty with shopping, traveling, and driving; and severe 
difficulty with chores and exercise.  See VA examination 
report dated in February 2009.

Thus, there is no evidence to support a disability rating in 
excess of 10 percent based on consideration of limitation of 
motion with functional loss as the Veteran has not exhibited 
symptoms of marked limited motion of the right ankle and of 
only slight functional loss, even when accounting for the 
factors of functional loss.  

Overall, the Board finds no basis to award an evaluation in 
excess of 10 percent considering complaints of functional 
loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.   

The Board also finds that other diagnostic codes for ankle 
disorders are not more appropriate because the facts of this 
case do not support their application.  See, e.g., 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (ankylosis of the ankle), 
Diagnostic Code 5272 (ankylosis of the subastragalar or 
tarsal joint), Diagnostic Code 5273 (malunion of the os 
calcis or astragalus), and Diagnostic Code 5274 
(astragalectomy).  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for status post right ankle sprain under Diagnostic 
Code 5271.  38 C.F.R. § 4.3. 

The Board adds that there has never been an occasion since 
the effective date of his awards when the Veteran's right 
inguinal hernia and left and right ankle sprains have 
exceeded the current ratings assigned by the RO.  Thus, there 
is no basis for further "staging" of his ratings.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the Veteran's right inguinal hernia 
and ankle disabilities markedly interfere with the Veteran's 
ability to work.  Furthermore, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest that the Veteran is not 
adequately compensated for his disabilities by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  


ORDER


An initial compensable disability rating for a right inguinal 
hernia is denied.

A disability rating in excess of 10 percent for left ankle 
sprain is denied.

A disability rating in excess of 10 percent for status post 
right ankle sprain is denied.


REMAND

Before addressing the merits of the issue regarding the 
Veteran's low back disorder, the Board finds that additional 
development of the evidence is required.

In this case, although the Veteran was provided a VA 
examination of his spine in February 2009, the Board finds 
that another VA examination is needed to determine the 
current severity of the Veteran's service-connected low back 
pain, paravertebral myositis, currently rated under 
Diagnostic Code 5243 (intervertebral disc syndrome, or IVDS).  
Since the February 2009 VA examination, additional evidence 
submitted shows that the Veteran's service-connected low back 
disorder may have worsened.  Specifically, VA treatment 
records dated in June 2009 and July 2009 indicate more 
complaints of low back pain and reports by the Veteran of a 
lack of physical activity due to low back pain.  Private 
treatment records dated from February 2009 to August 2009, 
submitted by the Veteran, also indicated a decreased range of 
motion in flexion, ranging from 50 to 60 degrees to 30 
degrees, and in extension, ranging from 5 to 10 degrees.  
This additional evidence of range of motion conflicts with 
that found during the February 2009 VA examination, and 
another VA examination is necessary to ascertain the exact 
degree of range of motion of the Veteran's spine.  

Additionally, the Veteran also continued to complain of 
bilateral radiculopathy, which was diagnosed during the 
February 2009 VA examination.  However, the February 2009 VA 
examiner failed to indicate whether the Veteran's bilateral 
radiculopathy was mild, moderate, or severe.  Further, these 
private treatment records indicate decreased strength, 
spasms, and tenderness.  Thus, a VA neurological examination 
is needed to determine the exact degree of severity of the 
Veteran's low back disorder and his bilateral radiculopathy 
since the February 2009 VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to schedule the 
Veteran for a VA 
orthopedic/neurological examination, by 
an appropriate specialist, to assess 
the current severity of his service-
connected low back pain, paravertebral 
myositis.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review in 
conjunction with the examination.  The 
VA examiner should note that this has 
been accomplished in the examination 
report.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination must 
include range of motion findings.  In 
doing so, the examiner also should 
comment on the conflicting evidence 
contained in the private treatment 
records dated from February 2009 to 
August 2009 showing that the Veteran's 
spine exhibited a range of motion of 50 
to 60 degrees and in a subsequent 
medical record to 30 degrees or less in 
flexion and 5 to 10 degrees in 
extension.   

The examiner is asked to identify and 
describe any current symptomatology, 
including any functional loss 
associated with the lumbar spine 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or 
atrophy of disuse, pain on pressure or 
manipulation, and muscle spasm.

The examiner should specify any 
additional limitation of motion due to 
any of these factors, including during 
prolonged, repetitive use of the lumbar 
spine, or when, for example, the 
Veteran's symptoms are most problematic 
("flare-ups").  If there is no 
objective evidence of these symptoms, 
the examiner should so state.

If there is evidence of any objective 
neurological abnormality associated 
with the Veteran's service-connected 
lumbar spine disorder, such as 
radiculopathy or sciatica affecting the 
lower extremities, the examiner should 
identify this abnormality and comment 
on whether it is mild, moderate, or 
severe.

The examination report should also 
include a discussion of whether the 
Veteran has incapacitating episodes and 
their total duration (in weeks) during 
the last 12 months.  Note:  an 
incapacitating episode is a period of 
acute signs and symptoms due to IVDS 
requiring bed rest prescribed by a 
physician and treatment by a physician.

Finally, the examiner should indicate 
the effect the Veteran's lumbar spine 
disorder has on his ability to obtain 
and maintain gainful employment.  

A complete rationale should be provided 
for any opinion given.  

2.  Readjudicate the Veteran's claim 
for a disability rating in excess of 20 
percent for low back pain, 
paravertebral myositis, in light of the 
VA examination and any additional 
evidence received since the September 
2009 SSOC.  If the claim is not granted 
to the Veteran's satisfaction, send him 
and his representative another SSOC and 
give them an opportunity to respond 
before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


